FINAL ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the priority date of US Patent No. 8,837,760 (“the ‘760 patent”); the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
	
Reissue Applications
	For reissue application filed on or after September 16, 2012, all references to 35 USC § 251 and 37 CFR § 1.172, 1.175 and 3.73 are to the current provisions.
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘760 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Application Data Sheet
The application data sheet (ADS) filed 1/25/21 has been entered into the file and the domestic priority information is now consistent with the filing receipt of 2/24/20.  

Specification
The amendment to the specification filed 1/25/21 is not in proper form regarding markings as per 37 CFR 1.173(d) which states that matter to be omitted from the specification should be contained within brackets.  Therefore, the amendment to the specification is not being entered.  However, an amendment to the specification with the same changes and proper bracketing was filed 4/29/19.  Therefore, the previous objection to the specification is withdrawn and no further correction is required.  

Recapture
Claims 26-45 are rejected under 35 USC § 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. 

Three Step Test for Recapture Analysis
As stated in M.P.E.P. § 1412.02,
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600;  Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
	


The limitations relating to the independently operable multilayer piezoelectric elements and application of selective signals 
(1) Was there Broadening?
Independent claims 26, 36 and 44 are broader in scope with respect to the limitations of original independent claims 1 and 14.  Limitations present in the original claims that have been completely removed resulting in the present claims being broader include “a plurality of separate, independently operable multilayer piezoelectric elements” and “the device is configured to apply an electric signal to a first of the plurality of multilayer piezoelectric elements in response to receipt of a high frequency sound signal by the device, and wherein the device is configured to apply an electric signal to a second of the plurality of multilayer piezoelectric elements in response to receipt of a low frequency sound signal by the device” from claim 1;  and “the multilayer piezoelectric element comprises a plurality of adjacent segments configured to be actuated substantially independently” and “a plurality of amplifiers configured to selectively generate electrical signals for application to the plurality of adjacent segments” from claim 14.
(2) Does the broadening aspect of the reissued claim relate to surrendered subject matter?

Applicant during the prosecution of application 12/731,988 (‘988 application) in their response filed 2/19/14 incorporated dependent claims 14 and 15 into independent claim 1 and dependent claims 19 and 21 into independent claim 16 (renumbered as 14 when issued).  
(3) Were the reissued claims materially narrowed in other respects, and hence avoid the recapture rule?
	Independent claims 26, 36 and 44 pursue the same invention as the original independent claims of the '760 patent, i.e. a bone conduction hearing prosthesis.  Furthermore, the new independent claims do not pursue an unclaimed embodiment from the ‘760 patent specification but rather broadly claim the ‘760 patent claimed invention.

Therefore, applicant is attempting impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  The broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26-33 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Pat # 2,045,404 to Nicholides (Nicholides).
Regarding claim 26, Nicholides discloses a bone conduction device for converting received sounds into a mechanical force for delivery to a recipient’s skull (embodiment of Fig. 10, see page 4, first column, lines 10-40 and also figures 1-5 and 8 as indicated below).  The ‘760 patent describes the “passive layer” to be many different materials but specifically it “does not substantially expand” when an electric field is applied.  See the ‘760 patent specification at column 4, lines 6-18.  Nicholides teaches a flexible passive layer (25 which is not a piezoelectric layer; therefore it will not expand); at least a first piezoelectric layer disposed on a first side of the passive layer (21); and at least a second piezoelectric layer disposed on a second side of the passive layer (22).  The embodiment of fig. 10 references that the piezoelectric crystal unit is like that used in fig. 8 and likewise the disclosure of fig. 8 references the structure of bender 20 (figs. 1-5).  Nicholides teaches first and second masses (104) as shown in fig. 10.  Page 4, first column, lines 5-20 disclose how the piezoelectric crystal unit is coupled to the nasal bone (part of recipient’s skull) of the wearer.  Nicholides teaches a coupling (46,53 or 105/106/107) configured to attach the hearing prosthesis to the skull/bone of a recipient and to transfer mechanical force from the piezoelectric to the skull/bone (see p. 2, col. 2, ll. 50-55, 65-75; p. 3, col. 1, ll. 14-22; and p. 4, col. 1, ll. 30-39).  
Regarding claims 27-30, Nicholides discloses bender bar 20 which is incorporated into the embodiment of fig. 10.  Benders are taught by Nicholides to be at least two piezoelectric layers that bend in a single direction.  See page 1, second column, lines 10-27.  Additionally, the benders may be constructed of multilayer units.  See page 1, second column, lines 38-46.

Regarding claim 32, Nicholides teaches a vibration damping element (93) shown in Fig. 9.
Regarding claim 33, fig. 10 shows the coupling (105) located between the first and second masses.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-33 and 36-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicholides in view of US Pat 4,475,014 to King (“King”).
Regarding claims 26, 36 and 42, Nicholides discloses a bone conduction device for converting received sounds into a mechanical force for delivery to a recipient’s skull (embodiment of Fig. 10, see page 4, first column, lines 10-40 and also figures 1-5 and 8 as indicated below).  The ‘760 patent describes the “passive layer” to be many different materials but specifically it “does not substantially expand” when an electric field is applied.  See the ‘760 
Regarding claim 36, Nicholides meets the claim limitations above but fails to disclose a non-conductive passive layer.
King teaches an acoustical transducer that includes a bimorph bender that incorporates a nonconductive epoxy adhesive layer between the piezoelectric elements.  See Fig. 1.  The conductive epoxy adhesive (non-expansive, flexible and thereby passive) is used in order to prevent shorting of the electrodes.  As stated by King,
An electrically non-conductive material 34 is preferred, since there is some spreading of the material when the wafers 12, 14 are pressed together, and invariably some small amount of this material is squeezed from between the peripheral edges of the wafers 12, 14.  Since shorting of the coatings 16, 18 or 20, 22 together is to be avoided, a nonconductive adhesive facilitates this assembly operation by cementing the peripheral area that extends radially outwardly from the conductive adhesive.  

At the time of the invention, it would have been obvious to incorporate the non-conductive epoxy adhesive as taught by King into the invention of Nicholides.  Both devices are 
Regarding claims 27-30 and 37-39, Nicholides discloses bender bar 20 which is incorporated into the embodiment of fig. 10.  Benders are taught by Nicholides to be at least two piezoelectric layers that bend in a single direction.  See page 1, second column, lines 10-27.  Additionally, the benders may be constructed of multilayer units.  See page 1, second column, lines 38-46.  King also teaches a bimorph bender.  See col. 3, lines 3-15
Regarding claims 31 and 40, Nicholides discloses that the piezoelectric elements may be plates (disk) or strips.  See page 1, column 1, lines 45-54.  King also teaches a disk.  See fig. 1.  
Regarding claim 32 and 41, Nicholides teaches a vibration damping element (93) shown in Fig. 9.
Regarding claim 33, fig. 10 shows the coupling (105) located between the first and second masses.  
Claims 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2007/0191673 A1 to Ball et al. (“Ball”) in view of Nicholides in view of King.
Regarding claims 44-45, Ball discloses that bone anchored hearing aids (BAHA) such as disclosed by Nicholides and King are well known in the art.  See page 6 second column under I. Prior Devices.  Furthermore, Bell discloses the circuitry included with these external devices.  
However, as detailed above Nicholides in view of King teach the structural components of claims 44-45.  See previous rejection.
At the time of the invention it would have been obvious to incorporate the structure of Nicholides in view of King into the method of Bell in light of the disclosure of Bell.  Bell overviews how the bone anchored hearing aids work and therefore would require the use of an actual bone anchored hearing aid.  Nicholides in view of King would have been incorporated in order to fulfill the system as disclosed by Bell.  
Claims 34-35 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicholides in view of King in further view of Ball and US Pat. No. 5,273,910 to Buchele (“Buchele”).
Nicholides in view of King meets the claim limitations as described above for independent claims 26 and 36; however, the combination does not teach a sound input element, a processor and an amplifier, specifically a class D amplifier.  However, Ball discloses that this circuitry is well known in the art and included in bone anchored hearing aids.  Furthermore, Buchele discloses that “Class-D amplifiers are known to the art for their high efficiency and low losses.”  See Buchele col. 7, lines 29-40.
At the time of the invention, it would have been obvious to incorporate the circuitry of Ball into the device of Nicholides in view of King in light of Ball’s disclosure that this circuitry .  

Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive.
With respect to the recapture rejection of claims 26-45, applicant argues that the current claims are drawn to embodiments of the invention not covered by the original patent claims and therefore are not subject to recapture as per MPEP § 1412.01(II).  Specifically, applicant states that the claim language of the original claims does not cover the embodiments recited in claims 26, 36 and 44.  However, claims 26, 36 and 44 more narrowly claim the first and second mass component and their respect attachments to the multilayer piezoelectric elements and broaden out the original claims by removing the surrendered subject matter.  These claims are not drawn to another embodiment, at least one is not specifically identified in applicant’s response.  Additionally, the current claims do not materially narrow the claims with respect to the broadened subject matter.  Therefore, applicant’s arguments with respect to the recapture rejection are not persuasive.  
With respect to applicant’s arguments to the art rejections of the claims, each argument addressing each rejection relies on Nicholides not teaching a “passive layer.”  Specifically, applicant argues that Nicholides layer 25 cannot be considered a “passive” layer because the layer delivers electrical signals to the piezoelectric layers and thereby is not “passive.”

…a passive layer 204.  It would be appreciated that layer 204 may be any one or more of a number of different materials.  In one embodiment, layer 204 is a metal layer.
Because passive layer 204 does not substantially expand.

It would be appreciated that passive layer 304 may be any one or more of a number of different materials.  In one embodiment, layer 304 is a metal layer, and more specifically, a metal foil layer.

In still other embodiments, passive layer 304 may comprise a plurality of couplings or connectors extending between piezoelectric layers 302.

Pairs 450 are separated from one another by a passive layer 404.  Similar to the embodiments described above, passive layer may be one or more of a number of different materials.  In one embodiment, layer 404 is a metal layer, and more specifically a metal foil layer. 

In still other embodiments, passive layer 404 may comprise a plurality of couplings or connectors extending between piezoelectric layers 402.

See the ‘760 patent col. 6, ll. 7-10, 14-15, 39-42 and 45-50 and col. 7, ll. 31-35 and 39-43.  It is clear from the disclosure of the ‘760 patent that the term “passive” is referring to the lack of generating a being force, i.e. not a piezoelectric element, rather than not being conductive.  This is further supported by the fact that the ‘760 states that the passive layer can be a metal or metal foil which would be conductive.  Using applicant’s own reasoning the passive layer of the ‘760 patent would not meet the “passive” layer as argued.    
Therefore, applicant’s arguments are not persuasive with respect to Nicholides not teaching a “passive” layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees: /ple/ and /E.D.L/                                   SPRS, Art Unit 3993